Case 1:18-cv-00957-CMH-TCB Document 89 Filed 04/27/21 Page 1 of 4 PageID# 1094




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA




  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,
                                                      Case No. 1:18-cv-00957-CMH-TCB
                 v.

  KURBANOV, et al.,

                         Defendants.


                           JOINT MOTION FOR ENTRY OF
                      PROPOSED STIPULATED PROTECTIVE ORDER

        Pursuant to Local Civil Rule 7 and Federal Rule of Civil Procedure 26(c), Plaintiffs

 UMG Recordings, Inc., Capitol Records, LLC, Warner Records Inc., Atlantic Recording

 Corporation, Elektra Entertainment Group Inc., Fueled by Ramen LLC, Nonesuch Records Inc.,

 Sony Music Entertainment, Sony Music Entertainment US Latin LLC, Arista Records LLC,

 LaFace Records LLC, and Zomba Recording LLC (collectively, “Plaintiffs”) and Defendant

 Tofig Kurbanov (“Defendant”) hereby jointly move this Court for entry of a Proposed Stipulated

 Protective Order. In support of their Joint Motion, the parties state as follows:

        1.      On April 22, 2021, the Court entered a Scheduling Order, allowing the parties to

 submit an agreed protective order concerning the disclosure of information between the parties in

 discovery. ECF No. 87, at 2.

        2.      A protective order is necessary to protect confidential, proprietary information

 that may be exchanged during the course of discovery.

        3.      The Proposed Stipulated Protective Order is attached to this Joint Motion as

 Exhibit A.


                                                  1
Case 1:18-cv-00957-CMH-TCB Document 89 Filed 04/27/21 Page 2 of 4 PageID# 1095




 Respectfully submitted,

 Dated April 27, 2021                     /s/ Scott A. Zebrak
                                          Scott A. Zebrak (VSB No. 38729)
                                          Matthew J. Oppenheim (pro hac vice)
                                          Lucy Grace D. Noyola (pro hac vice)
                                          Kellyn M. Goler (pro hac vice)
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Avenue, NW, 5th Floor
                                          Washington, DC 20015
                                          Tel: (202) 480-2999
                                          Fax: (866) 766-1678
                                          scott@oandzlaw.com
                                          matt@oandzlaw.com
                                          lucy@oandzlaw.com
                                          kellyn@oandzlaw.com

                                          Attorneys for Plaintiffs




                                      2
Case 1:18-cv-00957-CMH-TCB Document 89 Filed 04/27/21 Page 3 of 4 PageID# 1096




                                             /s/ Jeffrey H. Geiger
                                          Jeffrey H. Geiger (VSB No. 40163)
                                          SANDS ANDERSON PC
                                          1111 E. Main Street, Suite 2400
                                          Bank of America Plaza
                                          P.O. Box 1998 (23218)
                                          Richmond, Virginia 23218-1998
                                          Telephone: (804) 783-7248
                                          jgeiger@sandsanderson.com

                                            /s/ Valentin D. Gurvits
                                          Valentin D. Gurvits (pro hac vice)
                                          BOSTON LAW GROUP, PC
                                          825 Beacon Street, Suite 20
                                          Newton Centre, Massachusetts 02459
                                          Telephone: 617-928-1804
                                          vgurvits@bostonlawgroup.com

                                            /s/ Evan Fray-Witzer
                                          Evan Fray-Witzer (pro hac vice)
                                          CIAMPA FRAY-WITZER, LLP
                                          20 Park Plaza, Suite 505
                                          Boston, Massachusetts 02116
                                          Telephone: 617-426-0000
                                          Evan@CFWLegal.com

                                            /s/ Matthew Shayefar
                                          Matthew Shayefar (pro hac vice)
                                          Law Office of Matthew Shayefar, PC
                                          925 N La Brea Ave
                                          West Hollywood, California 90038
                                          Telephone: 323-948-8101
                                          matt@shayefar.com

                                          Attorneys for Defendant




                                      3
Case 1:18-cv-00957-CMH-TCB Document 89 Filed 04/27/21 Page 4 of 4 PageID# 1097




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 27, 2021, I electronically filed the foregoing with the Clerk
 using the CM/ECF system, which will send the document and notification of such filing to
 counsel of record.


                                                       /s/ Scott A. Zebrak
                                                       Scott A. Zebrak
